117 Ga. App. 649 (1968)
161 S.E.2d 374
HALL
v.
THE STATE.
43439.
Court of Appeals of Georgia.
Argued February 7, 1968.
Decided April 4, 1968.
Rehearing Denied April 19, 1968.
George G. Finch, for appellant.
W. B. Skipworth, Jr., Solicitor General, Frank K. Martin, for appellee.
PANNELL, Judge.
1. The brief filed by the appellant in this case, except as to the general grounds of the motion for new trial, does not meet the requirements of Rule 17 (a) (1) and Rule 17 (c) (3) (A) and Rule 17 (c) (3) (B) of this court adopted by it on July 21, 1965, and effective August 1, 1965, in that there is no citation or reference to the record or transcript. Accordingly, under the decisions of the court in Strickland v. English, 115 Ga. App. 384 (2) (154 SE2d 710) and Crider v. State of Ga., 115 Ga. App. 347 (1) (154 SE2d 743), the enumerations of error for which there is no reference made in either the enumeration or the brief will be considered as abandoned.
2. There was sufficient evidence to corroborate the testimony of the accomplices that the defendant here participated in the burglary for which he was charged and convicted.
Judgment affirmed. Jordan, P. J., and Deen, J., concur.